Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang US 20150206731 A1.

Regarding Claim(s) 1, Zhang teaches: An apparatus for particle collection, comprising: 
a first magnetic element configured to generate a tapered magnetic ion transport tunnel that collects particles from a local environment; (Zhang fig 8; [0034] – ion funnel)
a second magnetic element configured to generate a radially-increasing magnetic field to filter the collected particles from undesired particles; (Zhang fig 8; [0034] – Both RF and DC potentials that are described as being applied would produce this field causing this effect. Judicial selection of electrode(s) would result in a differentiation of components from the tapered first magnetic element.)
a detector configured to perform one or more measurements of the collected particles; and ion optics configured to transport the collected particles to the detector. (Zhang fig 8; [0001],[0003],[0034] – Invention is generally articulated as an ion guide and/or ion optics to communicate with downstream components/detector.)

Allowable Subject Matter
Claims 5-7 are allowed.
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to disclose or make obvious the c-hairpin-shaped magnet of the claims. The examiner could not find a suitable basis in the prior art to arrive at such a component with or without relying on impermissible hindsight reasoning, thus this feature is both novel and non-obvious. 

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M LUCK/Examiner, Art Unit 2881